733 N.W.2d 776 (2007)
Shirley BARTZ, Relator,
v.
MEADOW LANE HEALTHCARE, and Constitution State Services, Respondents.
No. A07-583.
Supreme Court of Minnesota.
June 25, 2007.
Linda Schoep, Schoep & McCashin, Chtd., Alexandria, MN, for Relator.
Christine L. Tuft, Arthur Chapman Kettering Smetak & Pikala P.A., Minneapolis, MN, for Respondents.
Considered and decided by the court en banc.

AMENDED ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed February 26, 2007, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that "[s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view," doing no more than establishing the law of the case).
BY THE COURT:
/s/Russell A. Anderson Chief Justice